                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                )                 4:18CR3116
                                         )
                    Plaintiff,           )
                                         )              MEMORANDUM
      v.                                 )               AND ORDER
                                         )
NATHAN REY MUSQUIZ,                      )
                                         )
                    Defendant.           )
                                         )


      On June 27, 2019, following an evidentiary hearing, Magistrate Judge Cheryl
R. Zwart made certain findings of fact and recommended that Defendant’s motion to
suppress (Filing 36) be denied in its entirety. See Filing 68. Defendant filed a
statement of objections to the Magistrate Judge’s findings and recommendation on
April 23, 2018. See Filing 69.

        I have conducted a de novo review of the record pursuant to 28 U.S.C. § 636(b).
I find that inasmuch as Judge Zwart has fully, carefully, and correctly found the facts
and applied the law, the Magistrate Judge’s findings and recommendation should be
adopted and Defendant’s statement of objections and motion to suppress should be
denied.

      Accordingly,

      IT IS ORDERED:

      1.     The Magistrate Judge’s findings and recommendation (Filing 68) are
             adopted.

      2.     Defendant’s statement of objections (Filing 69) is denied.
3.    Defendant’s motion to suppress (Filing 36) is denied in its entirety.

DATED this 15th day of July, 2019.

                                BY THE COURT:

                                s/ Richard G. Kopf
                                Senior United States District Judge




                                  -2-
